Citation Nr: 1206422	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  06-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2008, the Veteran presented sworn testimony during a personal hearing in Portland, Oregon, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2008, April 2010, and October 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in December 2009, August 2010, and November 2011 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a finding that the Veteran is currently diagnosed with PTSD as a result of his reported in-service stressors. 

2.  The preponderance of the evidence does not support a finding that the Veteran is currently diagnosed with an acquired psychiatric disorder as a result of his military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence.

Stegall considerations

In December 2008, April 2010, and October 2010 the Board remanded the case in order for VA to obtain verification of the Veteran's in-service stressors from the Joint Services Records Research Center (JSSRC) and to schedule him for a VA examination with respect to his acquired psychiatric disorder.  The Veteran's claim was to then be readjudicated.

Pursuant to the Board's remand instructions, the agency of original jurisdiction (AOJ) verified the Veteran's in-service stressors with JSSRC in April 2009 and a report was associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA psychological examination in June 2010 with an addendum dated December 2010, and a report of the examination was associated with his claims folder.  The Veteran's acquired psychiatric disorder claim was readjudicated via December 2009, August 2010, and November 2011 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in May 2003, and notice with respect to the effective-date element of the claim, by a letter mailed in August 2008.  Although the August 2008 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO and AMC readjudicated the Veteran's claim in January 2008, December 2009, August 2010, and November 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that all available, relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained.  The evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as postservice VA and private medical records.  

The Veteran was afforded a VA examination in June 2010 with an addendum dated in December 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, and documented his current medical conditions.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.

The Board additionally observes that general due process considerations have been satisfied.  The Veteran and his representative have been provided with ample opportunity to submit evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He testified before the undersigned at a hearing dated September 2008.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for an acquired psychiatric disorder, to include PTSD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Under the General Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent evaluation is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

With respect to current diagnosis, the weight of the competent medical evidence of record does not demonstrate that the Veteran has PTSD or any other acquired psychiatric disorder.  Crucially, the Veteran was afforded a VA psychological examination in June 2010.  The VA examiner noted the Veteran's reported stressors, namely his military trauma while stationed in Tan Son Nhut discussed above to include incurring rocket/mortar attacks and exposure to enemy fire.  After a lengthy examination of the Veteran lasting from 8:30am to 2:10pm with intermittent breaks, the examiner who considered the Veteran's history along with current psychologist testing, declined to diagnose the Veteran with a current acquired psychiatric disorder.  The Board adds that the findings of the June 2010 VA examiner are congruent with the findings of the June 2009 VA examination which did not document diagnosis of an acquired psychiatric disorder other than PTSD after examination of the Veteran and consideration of his medical history.   Moreover, the examiner reviewed the Veteran's entire medical history as well as the Veteran's "steady progress" in rank during military service, obtaining a Bachelor's degree in communications following discharge from the military, and postservice employment in a management position all of which the examiner indicated did not support a diagnosis of an acquired psychiatric disorder.  

With respect to PTSD, the June 2010 examiner specifically determined that the Veteran failed to meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner's rationale for his finding was based on the Veteran's failure to perform well on the MMPI-2 testing.  In addition to the examination, the examiner reviewed the Veteran's entire medical history as well as the Veteran's "steady progress" in rank during military service, obtaining a Bachelor's degree in communications following discharge from the military, and postservice employment in a management position all of which the examiner indicated did not support a diagnosis of PTSD.  Furthermore, the examiner documented that his rationale was based on a review of medical literature on PTSD, his clinical experience, and review of the DSM-IV criteria pertaining to a diagnosis of PTSD.    

The June 2010 VA examination report with December 2010 addendum appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

In contrast, the Board observes that the Veteran has been diagnosed with PTSD on multiple occasions throughout the course of the appeal.  Specifically, J.S., D.O. reported in a December 2009 letter that "I think that [the Veteran] has PTSD related to his service in the United States military during the Vietnam conflict."  Additionally, J.E., M.D. and J.G., P.M.H.N.P. noted diagnoses of PTSD during June 2009 and September 2003 VA examinations, respectively.  Further, D.W. documented in a September 2008 letter that the Veteran suffers from PTSD.  Moreover, VA treatment records from W.L., M.D. dated from June 2003 to March 2006 indicate diagnoses of PTSD.  

The June 2010 examiner addressed the Veteran's previous treatment of PTSD as well as other psychiatric disorder.  The examiner observed that the Veteran's previous diagnoses, including previously diagnoses of PTSD and dsthymia rendered at the White City VA medical facility, appear to have been based predominately on the Veteran's report of history with no objective assessment of response style conducted.  The examiner noted that, the basis of a successful clinical care is a trusting relationship between provider and patient.  Furthermore, since any attempt by a treatment provider to verify or disconfirm the patients version of events would probably diminish or destroy this trust, treat providers "rarely attempt to assess the validity of the patient's subjectively reported history and symptoms."  After review of the claims folder and examination of the Veteran, the examiner concludes that the validity of the Veteran's previous diagnoses had not been adequately assessed and were therefore unknown.  It was noted that empirical research has shown that the diagnostic judgments of mental health clinicians can be unreliable.  Thus, the fact that the Veteran received treatment associated with clinical diagnoses does not, in itself, render those diagnoses valid - even if services were provided for a significant period of time.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In the present case, the Board finds the medical treatment records documenting a diagnosis of PTSD to be of minimal probative value in evaluating the Veteran's PTSD claim.  With respect to the diagnoses of PTSD rendered by Dr. W.L. during VA mental health evaluations dated in October 2005 and June 2003 as well as the diagnosis of PTSD by D.W. in September 2008 and J.S., D.O. in December 2009, none of these diagnoses meet the requirements of 38 C.F.R. § 4.125.  Moreover, although not disparaging the qualifications of the September 2003 VA examiner, J.G., P.M.H.N.P., see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the June 2010 VA examiner, a VA psychologist, who specifically did not report that the Veteran suffered from PTSD. See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Additionally, there is no indication as to whether D.W. is a licensed psychologist.  Further, the June 2009 VA examiner, J.E., M.D., failed to provide a sufficient rationale for his diagnosis of PTSD.  In particular, he concluded "[i]n reviewing the claimed stressors ... although [they] may have been stressful it is difficult to say they were traumatic as defined in DSM-IV.  The claimed incident with the young girl and the grenade could be traumatic but difficult to substantiate."  Notably, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The June 2009 VA examiner also failed to render an opinion as to the Veteran's only verified stressor, the rocket/mortar attacks and in-coming enemy fire that he experienced while stationed at Tan Son Nhut.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds the medical opinions of record documenting diagnoses of PTSD to be of minimal probative value.
  
Contrary to the aforementioned opinions documenting a diagnosis of PTSD, as discussed above, the June 2010 VA examiner reviewed the Veteran's service treatment records as well as the Veteran's entire medical history which included all reported stressors, in particular his verified stressor of undergoing rocket/mortar attacks and enemy fire, and prior diagnoses of PTSD, and concluded that the evidence of record did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Furthermore, in providing a thorough examination of the Veteran, the June 2010 VA examiner reported that the Veteran failed to perform well on MMPI-2 testing, which provides objective testing of the Veteran's personality structure and psychopathology and that he reviewed medical literature on PTSD in rendering his conclusion.  Notably, it does not appear that either MMPI-2 testing or a review of medical literature was performed in any of the mental health evaluations documenting a diagnosis of PTSD.  Finally, in acknowledging the previous diagnoses of PTSD, the June 2010 VA examiner reported "[t]he Veteran's previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply, appear to have been based predominantly on his subjective report of symptoms with no objective assessment of response style conducted, and were therefore inapplicable to the current exam."  Accordingly, the Board finds that the diagnoses of PTSD rendered by Dr. J.O., the June 2009 and September 2003 VA examiners, Dr. W.L., and D.W., M.A. are of less probative value than the report of the June 2010 VA examiner.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted lay statements by his sister, son, and wife as well as E.L., K.K., P.H., and D.C. which document the Veteran's psychiatric symptomatology.  The Veteran as well as his sister, son, and wife as well as E.L., K.K., P.H., and D.C., while entirely competent to report the Veteran's symptoms both current and past (including depression), has presented no clinical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran, his sister, son, and wife as well as E.L., K.K., P.H., and D.C., as lay persons are not competent to associate any of the Veteran's claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, his sister, son, and wife as well as E.L., K.K., P.H., or D.C., have the medical training to render medical opinions, the Board must find that their contentions with regard to a diagnosis of PTSD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, his sister, son, and wife as well as E.L., K.K., P.H., and D.C., in support of the Veteran's own claim are not competent evidence of a current diagnosis of PTSD.

The Board has not ignored or dismissed VA and private treatment records dated in from May 1988 to March 2000 documenting diagnoses of PTSD.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, as discussed in detail above, the June 2010 VA examiner specifically declined to diagnose the Veteran with PTSD.  Furthermore, the weight of evidence is against a finding of PTSD at any time during the pendency of this claim, which dates to January 2003.
Because the competent and probative evidence of record does not substantiate a current diagnosis of PTSD, element (1) of 38 C.F.R. § 4.45 is not met.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.  

Acquired psychiatric disability other than PTSD

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the weight of the competent medical evidence of record does not demonstrate that the Veteran suffers from an acquired psychiatric disorder.  Crucially, as discussed above, the Veteran was afforded a VA psychological examination in June 2010.  The examiner considered the Veteran's report of in-service military trauma with respect to being under rocket/mortar attacks as well as in-coming enemy fire at Tan Son Nhut.  After examination of the Veteran and consideration of his medical history, in a December 2010 addendum, the examiner declined to diagnose the Veteran with an acquired psychiatric disorder.  The examiner's rationale for his conclusion was based on his clinical expertise as well as his review of the Veteran's service treatment records, postservice treatment records, psychological testing, and objective indices of the Veteran's report of his in-service trauma during the interview.  He also reviewed supporting psychological literature, textbooks on psychological testing, and treatment records.  

As noted previously, the Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence," but may not reject medical opinions based on its own medical judgment.  See Madden, Obert.  

In weighing the probative weight of the medical evidence, the Board finds that the diagnoses of an acquired psychiatric disorder rendered by D.W., Dr. W.L., and the September 2003 VA examiner are of less probative value than the June 2010 VA examiner.  Crucially, there is no indication that D.W., Dr. W.L., or the September 2003 VA examiner reviewed the Veteran's entire medical history or reviewed any medical literature in rendering their diagnoses.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Furthermore, the opinion proffered by the June 2010 3examiner appears to more thorough as it spanned several hours and included extensive psychological testing.  There is no indication that the treatment by Dr. D.W. and Dr. W.L. was as through as that provided by the June 2010 VA examiner.  

Furthermore, there is no indication that D.W. is a licensed psychologist.  On the contrary, as discussed above, the June 2010 VA examiner, a psychologist, reviewed the Veteran's entire medical history and concluded that the evidence of record did not support evidence of a diagnosed acquired psychiatric disorder.  The examiner also provided a thorough examination of the Veteran, noting that it started in the morning and ended in the middle of the afternoon with intermittent breaks.  Moreover, the examiner noted a review of medical literature which supported his conclusion consistent with the June 2010 examination.  Additionally, although not disparaging the qualifications of the September 2003 VA examiner, J.G., P.M.H.N.P., see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the June 2010 VA examiner, a VA psychologist, who specifically declined to diagnosed the Veteran with an acquired psychiatric disorder.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Accordingly, the Board finds the diagnoses of an acquired psychiatric disorder by D.W., Dr. W.L., and the September 2003 VA examiner are of less probative value than the June 2010 VA examination report with December 2010 addendum.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted lay statements by his sister, son, and wife as well as E.L., K.K., P.H., and D.C. which document the Veteran's psychiatric symptomatology.  The Veteran as well as his sister, son, wife, E.L., K.K., P.H., and D.C., while entirely competent to report the Veteran's symptoms both current and past (including depression), are not competent to assign those symptoms with an underlying psychiatric disorder.  The Board finds that the Veteran, his sister, son, wife, E.L., K.K., P.H., and D.C. as lay persons are not competent to associate any of the Veteran's claimed symptoms to a diagnosed psychiatric disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, his sister, son, wife, E.L., K.K., P.H., and D.C. have the medical training to render medical opinions, the Board must find that their contentions with regard to the presence of a psychiatric disorder to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran, his sister, son, wife, E.L., K.K., P.H., and D.C. in support of his own claim are not competent evidence of a current diagnosis.

The Board has not ignored or dismissed VA treatment records dated in May 1995 and March 2000 documenting diagnoses of depression and adjustment disorder.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  However, as discussed in detail above, the June 2010 VA examiner specifically declined to diagnose the Veteran with an adjustment disorder.  Furthermore, the weight of evidence is against a finding of an acquired psychiatric disorder at any time during the pendency of this claim, which dates to January 2003.

Because the competent and probative evidence of record does not substantiate a current diagnosis of an acquired psychiatric disorder, element (1) of 38 C.F.R. § 4.45 is not met.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The benefit sought on appeal is accordingly denied.  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


